DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 12/28/2020.  

Claims
Claims 1 and 10 have been amended. 
Claims 2, 3, 11, and 12 have been cancelled.
Claims 1, 4-10, and 13-19 are currently pending in the application. 


Response to Arguments

103
In response to the applicant’s argument regarding Wall not disclosing “establishing with the POS terminal a secure channel for conducting a first interaction related to a transaction request for a mobile near-field payment with the POS terminal” and “via the second communication link, the user equipment conducts a second interaction related to a transaction reply for the mobile near-field payment with the POS terminal” of claim 1, the examiner respectfully disagrees.  Specifically the applicant argues that the amended claims clarify that both the first interaction (related to a transaction request) and the second interaction (related to a transaction reply) belong to a transaction process performed by the user equipment during a 
The claim recites “via the second communication link, the user equipment conducts a second interaction related to a transaction reply for the mobile near-field payment with the POS terminal”.  The transaction reply of the second interaction can be interpreted as any reply to the transaction request of the first interaction and does not specify that the transaction reply is not a reply after the transaction is complete.  Further the applicant’s specification in section [0026] and [0036] disclose that the second communication link is used to the push ticket information, such as electronic signed purchase order, electronic receipt, credential, coupon and the like, to the user equipment, the problem regarding electronic ticket transmission is solved, further improving user payment experience.  Therefore the second interaction that is conducted via the second communication link can be interpreted under BRI to include the transmission of a receipt.  Wall discloses this limitation as written because Wall in section [0058] discloses that a digital receipt is sent to the contactless device from the device reader.  Here the digital receipt reads on the transaction reply for the mobile near-field payment with the POS terminal since the digital receipt is in response to the near-field payment communication between the contactless device and device reader.  Although Wall discloses that the first interaction and second interaction are performed via the same communication link, Hong in sections [0085]-[0086] discloses that both an NFC link and another link such as Bluetooth or Wi-Fi can be established between a mobile terminal and electronic device so that even if the NFC link is disconnected, the mobile terminal can continue to perform data communication with the electronic device.  It 
112
The previous 112 rejections are withdrawn due to the claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-10, and 13-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Per claims 1 and 10, the claims recite “wherein the second interaction conducted between the user equipment and the POS terminal includes a second operation comprising validating ARPC ciphertext, sending script execution notification, performing script, or a combination thereof”.  Under BRI, the claim can be interpreted as the user equipment conducting a second interaction and performing the second operation comprising validating ARPC ciphertext, sending script execution notification, performing script, or a combination thereof.  Further, the applicant 
Further, the dependent claims are also rejected as being dependent on the above claims.      

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-10, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130046643 A1 (“Wall”) and US 20120295540 A1 (“Hong”) and US 20090136035 A1 (“Lee”).

Per claims 1 and 10, Wall discloses:
establishing a first communication link based on near-field communication (e.g. NFC) with a POS terminal (e.g. device read of a POS terminal) (Section [0018] and [0025]-[0027]); 
after the establishment of the first communication link, establishing with the POS terminal (e.g. POS terminal system) a secure channel (e.g. one or more secure communication channels) for conducting a first interaction related to a transaction request (e.g. purchase information) for a mobile near-field (e.g. near field communication) payment with the POS terminal (Section [0016] and [0025]-[0058]); 
…the user equipment conducts a second interaction related to a transaction reply for the mobile near-field (e.g. NFC communication) payment with the POS terminal (e.g. communicates a digital receipt to the contactless device) (Section [0025]-[0060] and Fig. 2).

Although Wall discloses a first communication link between a device and POS for secure communication of a transaction request and reply, Wall does not specifically disclose after finishing the first interaction related to the transaction request, establishing a second communication link with the POS terminal, wherein, compared to the first communication link, the second communication link has longer communication distance and faster transmission speed…; via the second communication link, the user equipment conducts a second interaction related to the transaction reply for the mobile near-field payment  with the POS terminal.  However Hong, in analogous art of mobile terminals, discloses:
after finishing the first interaction related to the transaction request (e.g. handover request), establishing a second communication link (e.g. communication link) with the POS terminal (e.g. other electronic device), wherein, compared to the first communication link, the second communication link is capable of communicating at a longer communication distance (e.g. longer distance) and faster transmission speed (e.g. more amount of data)… (Section [0085]-[0118]);  Note: the limitation “the second communication link is capable of communicating at a longer communication distance and faster transmission speed” does not distinguish over the prior art because it is simply describing the second communication link and is not positively recited as a step/function of the user equipment.  The steps/functions of the user equipment are not affected in a manipulative sense by the description of what the second communication link is capable of. Further, the applicant’s own specification in section [0005] and [0026] discloses that the first communication channel used is NFC and the second communication channel is established by means of other network communication approaches with longer communication distance and faster transmission speed such as WIFI and Bluetooth.  Therefore the use of Wi-Fi or Bluetooth, as taught by Hong, is capable of longer communication distance and faster transmission speed.
wherein the first interaction conducted between the user equipment and the POS terminal includes a first operation comprising application selection, application initialization, reading application data (e.g. link data or maintenance information), generating dynamic application ciphertext, or a combination thereof (Section [0117]-[0118]);  
wherein the second interaction conducted between the user equipment and the POS terminal includes a second operation comprising validating ARPC ciphertext, sending script execution notification and performing script (e.g. perform wifi communication based on the acquired link data), or a combination thereof (Section [0117]-[0118]).  


Although Wall/Hong discloses multiple communication links between a device and POS for secure communication, Wall/Hong does not specifically disclose …the second communication link is arrange to conduct data transmission in an encryption manner.  However Lee, in analogous art of Bluetooth communication, discloses:
…the second communication link (e.g. Bluetooth communication) is arrange to conduct data transmission in an encryption manner (e.g. asymmetric encrypted) (Section [0016]).  
It would have been obvious to one of ordinary skill in the art to include in the secure communication system of Wall/Hong, the use of encrypted communication as taught by Lee  

Per claims 4, 13, and 14, Wall/Hong/Lee discloses all of the limitations of claims 1 and 10 above.  Hong further discloses after the establishment of the second communication link, the user equipment is configured to start a timer (e.g. maintenance time), while disconnecting the first communication link (e.g. change communication means) based on near-field communication with the POS terminal (Section [0087]-[0089] and [0118]-[0123]).  

Per claims 5 and 15, Wall/Hong/Lee discloses all of the limitations of claims 1 and 10 above.  Wall further discloses through the second communication link, receiving a pushed electronic ticket (e.g. digital receipt) from a value-added service system via the POS terminal (e.g. device reader) (Section [0058]-[0059]).  

Per claims 6 and 16, Wall/Hong/Lee discloses all of the limitations of claims 5 and 15 above.  Wall further discloses after receipt of the electronic ticket (e.g. digital receipt) and upon detection of the POS terminal actively disconnecting the second communication link, releasing resources associated with the second communication link (e.g. communication channel is terminated) (Section [0059]-[0060]).  

Per claims 7 and 17, Wall/Hong/Lee discloses all of the limitations of claims 4 and 13 above.  Wall further discloses when the timer reaches a predetermined threshold, the user equipment actively disconnects the second communication link with the POS terminal (e.g. the timing protocol can establish a period of inactivity that will terminate the communication between the contactless media device and the device reader) (Section [0030]).  

Per claims 8 and 18, Wall/Hong/Lee discloses all of the limitations of claims 1 and 10 above.  Lee further discloses wherein the user equipment is configured to use an asymmetric encryption algorithm (e.g. asymmetric encryption) to encrypt data for transmission on the second communication link (e.g. Bluetooth communication) (Section [0012]).  

Per claims 9 and 19, Wall/Hong/Lee discloses all of the limitations of claims 1 and 10 above.  Hong further discloses wherein the second communication link is a WiFi link (e.g. Wifi) or a Bluetooth link (Bluetooth) (Section [0085]-[0089]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685